DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIXEL UNIT, METHOD OF MANUFACTURING THE PIXEL UNIT, DISPLAY PANEL AND DISPLAY DEVICE COMPRISING PLURALITY OF SUBPIXELS WITH  DIFFERENT CATHODE LAYER THICKNESSES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polyakov et al. (US 2020/0075693 A1; hereinafter “Polyakov”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Polyakov teaches a pixel unit, comprising a plurality of sub-pixels of different colors (101R, 101G, and 101B), wherein each of the sub-pixels comprises a first electrode layer (110), a second electrode layer (180), and a light-emitting layer (140/150) disposed between the first electrode layer and the second electrode layer (paragraphs 42-51); and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (one of 101R, 101G, and 101B) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (other two of 101R, 101G, and 101B); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Polyakov is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Polyakov teaches each and every limitation of claim 1 as discussed above.  It is also noted that claim 1 does not require any additional structural limitation to distinguish over Polyakov teaching the pixel unit identical to that of claim 1.  Accordingly, since the structure/element disclosed in Polyakov is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 2, Polyakov teaches wherein the interference intensity of the light emitted by the light-emitting layer of each of the sub-pixels is in positive correlation with a thickness of the second electrode layer (See fig. 1 and the rejection of claim 1 above); and the second electrode layer of the sub-pixel of the target color is thicker than the second electrode layers of the sub-pixels of the other colors (180B thicker than 180G and 180R).
Regarding Claim 3, Polyakov teaches wherein the second electrode layer is a cathode layer (180).
Regarding Claim 4, Polyakov teaches wherein the thickness of the cathode layer of the sub-pixel of the target color ranges from 20 nm to 30 nm; and the thicknesses of the cathode layers of the sub-pixels of the other colors range from 8 nm to 18 nm (Table 1, example 5).
Regarding Claim 5, Polyakov teaches wherein the cathode layer of the sub-pixel of the target color comprises a first cathode sub-layer (180A) and a second cathode sub-layer (180B, 180C, or a combination thereof) which are sequentially laminated in a direction distal from the light-emitting layer; wherein the first cathode sub-layer and the cathode layers of the sub-pixels of the other colors are disposed on a same layer and have a same thickness (figs. 2A-2F and paragraphs 52-56).
Regarding Claim 8, Polyakov teaches wherein the first electrode layer comprises a transparent electrode layer (a bottom ITO) and a reflective metal layer (silver), wherein the transparent electrode layer is disposed between the reflective metal layer and the light-emitting layer (paragraph 45.  For example, an ITO/silver/ITO stack).
Regarding Claim 9, Polyakov teaches wherein the transparent electrode layer is made from an indium tin oxide, and the reflective metal layer is made of a metal or a metal alloy (paragraph 45).
Regarding Claim 11, Polyakov teaches wherein the plurality of sub-pixels of the different colors comprise a red sub-pixel (101R), a green sub-pixel (101G), and a blue sub-pixel (101B) (paragraph 42); and the sub-pixel of the target color is the red sub-pixel (paragraph 42).
Regarding Claim 12, Polyakov teaches wherein the light-emitting layer in the red sub-pixel is thicker than the light-emitting layer in the green sub-pixel, and the light-emitting layer in the green sub-pixel is thicker than the light-emitting layer in the blue sub-pixel (fig. 1).
Regarding Claim 13, Polyakov teaches wherein each of the sub-pixels further comprises an electron transport layer (170) and an hole transport layer (130) (paragraphs 43); wherein the electron transport layer is disposed between the second electrode layer and the light-emitting layer (fig. 1); and the hole transport layer is disposed between the light-emitting layer and the first electrode layer (fig. 1).
Regarding Claim 14, referring to at least Fig. 1 and related text, Polyakov teaches a method for manufacturing a pixel unit, comprising: providing a base substrate (400) (paragraph 45); and forming a plurality of sub-pixels of different colors (101R, 101G, and 101B) on the base substrate (paragraphs 42-51); wherein each of the sub-pixels comprises a first electrode layer (110), a second electrode layer (180), and a light-emitting layer (140/150) disposed between the first electrode layer and the second electrode layer (paragraphs 42-51), and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (one of 101R, 101G, and 101B) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (other two of 101R, 101G, and 101B); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Polyakov is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Polyakov teaches each and every limitation of claim 10 as discussed above.  It is also noted that claim 10 does not require any additional structural limitation or method steps to distinguish over Polyakov teaching the method of manufacturing the pixel unit identical to that of claim 10.  Accordingly, since the structure/element/process disclosed in Polyakov is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 15, Polyakov teaches wherein the interference intensity of the light emitted by the light-emitting layer of each of the sub-pixels is in positive correlation with a thickness of the second electrode layer (See fig. 1 and the rejection of claim 14 above);  and the second electrode layer of the sub-pixel of the target color is thicker than the second electrode layers of the sub-pixels of the other colors  (180B thicker than 180G and 180R).
Regarding Claim 16, Polyakov teaches wherein the second electrode layer is a cathode layer; the cathode layer of the sub-pixel of the target color comprises a first cathode sub-layer (180A) and a second cathode sub-layer (180B, 180C, or a combination thereof) which are sequentially laminated in a direction distal from the light-emitting layer; wherein the first cathode sub-layer and the cathode layers of the sub-pixels of the other colors are formed by one patterning process (figs. 2A-2F and paragraphs 52-56).
Regarding Claim 17, Polyakov teaches wherein the second electrode layer is a cathode layer (180); wherein the cathode layer of the sub-pixel of the target color and the cathode layer of the sub-pixel of the other colors are respectively formed two patterning processes (figs. 2A-2F and paragraphs 52-56).
Regarding Claim 18, referring to at least Fig. 1 and related text, Polyakov teaches a display panel (paragraphs 2-6), comprising at least one pixel unit (fig. 1); wherein the pixel unit comprises a plurality of sub-pixels of different colors (101R, 101G, and 101B), wherein each of the sub-pixels comprises a first electrode layer (110), a second electrode layer (180), and a light-emitting layer (140/150) disposed between the first electrode layer and the second electrode layer (paragraphs 42-51); and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (one of 101R, 101G, and 101B) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (other two of 101R, 101G, and 101B); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Polyakov is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Polyakov teaches each and every limitation of claim 18 as discussed above.  It is also noted that claim 18 does not require any additional structural limitation to distinguish over Polyakov teaching the display panel identical to that of claim 18.  Accordingly, since the structure/element disclosed in Polyakov is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 19, Polyakov teaches comprising a plurality of the pixel units arranged in an array (fig. 10 and paragraph 3).

Claims 1, 8-9, 11, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 2014/0312339 A1; hereinafter “Fujita”).
Regarding Claim 1, referring to Fig. 2 and related text, Fujita teaches a pixel unit, comprising a plurality of sub-pixels of different colors (17, 19, and 21 as blue, green, and red pixels), wherein each of the sub-pixels comprises a first electrode layer (12), a second electrode layer (13), and a light-emitting layer (15) disposed between the first electrode layer and the second electrode layer (paragraphs 58 and 245-247); and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (21 as a red pixel) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (17 and 19 as blue and green pixels); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Fujita is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Fujita teaches each and every limitation of claim 1 as discussed above.  It is also noted that claim 1 does not require any additional structural limitation to distinguish over Fujita teaching the pixel unit identical to that of claim 1.  Accordingly, since the structure/element disclosed in Fujita is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, Fujita teaches wherein the first electrode layer comprises a transparent electrode layer (32) and a reflective metal layer (31), wherein the transparent electrode layer is disposed between the reflective metal layer and the light-emitting layer (fig. 2 and paragraph 65).
Regarding Claim 9, Fujita teaches wherein the transparent electrode layer is made from an indium tin oxide, and the reflective metal layer is made of a metal or a metal alloy (paragraphs 96-97).
Regarding Claim 11, Fujita teaches wherein the plurality of sub-pixels of the different colors comprise a red sub-pixel, a green sub-pixel, and a blue sub-pixel; and the sub-pixel of the target color is the red sub-pixel (paragraph 58).
Regarding Claim 13, Fujita teaches wherein each of the sub-pixels further comprises an electron transport layer (36) and an hole transport layer (34) (paragraph 112); wherein the electron transport layer is disposed between the second electrode layer and the light-emitting layer (fig. 2); and the hole transport layer is disposed between the light-emitting layer and the first electrode layer (fig. 2).
Regarding Claim 14, referring to Fig. 2 and related text, Fujita teaches a method for manufacturing a pixel unit, comprising: providing a base substrate (11) (paragraph 58); and forming a plurality of sub-pixels of different colors (17, 19, and 21 as blue, green, and red pixels) on the base substrate; wherein each of the sub-pixels comprises a first electrode layer (12), a second electrode layer (13), and a light-emitting layer (15) disposed between the first electrode layer and the second electrode layer (paragraphs 58 and 245-247), and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (21 as a red pixel) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (17 and 19 as blue and green pixels); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Fujita is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Fujita teaches each and every limitation of claim 10 as discussed above.  It is also noted that claim 10 does not require any additional structural limitation or method steps to distinguish over Fujita teaching the method of manufacturing the  pixel unit identical to that of claim 10.  Accordingly, since the structure/element/process disclosed in Fujita is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 18, referring to Fig. 2 and related text, Fujita teaches a display panel (paragraph 1), comprising at least one pixel unit (fig. 2); wherein the pixel unit comprises a plurality of sub-pixels of different colors (17, 19, and 21 as blue, green, and red pixels), wherein each of the sub-pixels comprises a first electrode layer (12), a second electrode layer (13), and a light-emitting layer (15) disposed between the first electrode layer and the second electrode layer (paragraphs 58 and 245-247); and in the plurality of sub-pixels of the different colors, “an interference intensity of light emitted by the light-emitting layer of the sub-pixel of a target color (21 as a red pixel) is greater than an interference intensity of light emitted by the light-emitting layers of the sub-pixels of other colors (17 and 19 as blue and green pixels); wherein the interference intensity means an interference intensity between reflected light produced when light emitted by the light-emitting layer of the sub-pixel is frequently reflected between the layers of the sub-pixel” (See below).
While Fujita is silent regarding a functional limitation “an interference intensity of light… between the layers of the sub-pixel”, Fujita teaches each and every limitation of claim 18 as discussed above.  It is also noted that claim 18 does not require any additional structural limitation to distinguish over Fujita teaching the display panel identical to that of claim 18.  Accordingly, since the structure/element disclosed in Fujita is identical to that of the claim, claimed property or function, “an interference intensity of light… between the layers of the sub-pixel”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 19, Fujita teaches comprising a plurality of the pixel units arranged in an array (207) (fig. 13 and paragraphs 289-293).
Regarding Claim 20, Fujita teaches a display device, comprising the display panel as defined in claim 18 and a driving circuit (204/205) for the display panel (fig. 13 and paragraphs  289-293).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita.
Regarding Claim 6, Fujita teaches wherein the interference intensity of the light emitted by the light-emitting layer of each of the sub-pixels is in negative correlation with a scattering intensity of each film layer in the pixel unit (See the rejection of claim 1 as discussed above and paragraph 246 regarding a light-scattering layer 41); and the sub-pixels of the other colors further each comprise a scattering layer (41 in 17 and 19) (paragraph 246); wherein the scattering layer being configured to scatter the light emitted by the light-emitting layer (paragraph 249).  While Fujita does not explicitly disclose that the scattering layer disposed between the first electrode layer and the light-emitting layer, it would have been obvious to one of ordinary skill in the art to dispose the scattering layer in a desired location, including the claimed location between the first electrode layer and the light-emitting layer, in order to obtain the effective light scattering characteristics.   
Regarding Claim 7, while Fujita teaches the light-scattering layer formed of light-scattering particles (paragraphs 248-250), Fujita does not explicitly disclose carbon nanotubes and silver nano-ions.  Nevertheless, light-scattering particles having a size in nanometers, it would have been obvious to one of ordinary skill in the art to utilize readily available carbon nanotubes in order to readily provide particles for the scattering layer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita.
Regarding Claim 10, while Polyakov does not explicitly disclose a thickness of the transparent electrode layer ranging from 5 nm to 15 nm and a thickness of the reflective metal layer ranging from 90 nm to 110 nm, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the transparent electrode layer and the reflective metal layer for discovering the ideal thickness: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829